     Case 2:18-cv-02345-KJM-DMC Document 57 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    3AI PROPERTIES LLC,                                No. 2:18-CV-2345-KJM-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    DAUN ABBETT, et al.,
15                       Defendants.
16

17                  Plaintiff, which is proceeding with retained counsel, brings this civil action. Upon

18   consideration of the joint status reports on file in this action, and good cause appearing therefor,

19   the Court will, by this order, set an initial schedule pursuant to Federal Rule of Civil Procedure

20   16(b).

21                  1.      No further joinder of parties or amendments to the pleadings is permitted

22   without leave of Court for good cause shown.

23                  2.      Jurisdiction and venue appear appropriate in this Court based on diversity

24   jurisdiction as alleged in the first amended complaint. To the extent jurisdiction and/or venue are

25   contested, the Court observes that no appropriate motion has been filed in response to the first

26   amended complaint.

27   ///

28   ///
                                                        1
     Case 2:18-cv-02345-KJM-DMC Document 57 Filed 07/16/20 Page 2 of 2

 1                  3.      Plaintiff represents that all parties have been served. This action proceeds

 2   on plaintiff’s first amended complaint naming the following defendants: Daun Abbett, Blossom

 3   Exchange, James Cantando, Robert “Bob” McDonald, Derek McDonald, Ram Construction, Greg

 4   Lloyd, and Real Estate Center. Service of process was returned executed on defendants Greg

 5   Lloyd and Real Estate Center on December 18, 2018, and both defendants, who are represented

 6   by counsel, filed an answer to the first amended complaint on September 23, 2019. Defendants

 7   James Cantando and Derek McDonald filed separate pro se answers to the first amended

 8   complaint on April 8, 2020. Defendant Daun Abbett, who is represented by counsel, filed an

 9   answer to the first amended complaint on May 29, 2020. Notwithstanding plaintiff’s

10   representation that all parties have been served, the docket does not reflect that service of process

11   has been accomplished on non-answering defendants Blossom Exchange, Robert “Bob”

12   McDonald, or Ram Construction. Because more than 90 days have passed since plaintiff filed the

13   first amended complaint, within 15 days of the date of this order plaintiff shall either file a notice

14   of voluntary dismissal of defendants Blossom Exchange, Robert “Bob” McDonald, and Ram

15   Construction or show cause in writing why these defendants should not be dismissed pursuant to

16   Federal Rule of Civil Procedure 4(m) for failure to effect timely service of process.

17                  4.      The parties have not set forth in the joint scheduling conference statement

18   any proposed schedule for this litigation, in violation of the court’s December 3, 2018, order. The

19   Court, therefore, declines to further schedule the case at this time. Within 15 days of the date of

20   this order, the parties shall file an amended joint scheduling conference statement consistent with
21   the court’s December 3, 2018, order which sets forth an agreed proposed schedule for this

22   litigation.

23                  IT IS SO ORDERED.

24

25   Dated: July 15, 2020
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         2
